IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PLUM HOLLOW HUNTING CLUB, INC.,         :   No. 840 MAL 2016

                 Petitioner
                                        :   Petition for Allowance of Appeal from
                                        :   the Order of the Superior Court
           v.



LARRY J. DILLMAN AND TINA M.
DILLMAN, HIS WIFE, BONNIE M.
MILLER, WIDOW, AND DUAINE A.
RAMSEY, SINGLE,

                 Respondents


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.